Citation Nr: 9911909	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-42 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an evaluation greater than 30 percent for 
postoperative chronic synovitis of the right thumb and 
wrist and damaged superficial branch of the major radial 
nerve.

2. Entitlement to service connection for carpal tunnel 
syndrome of the left wrist, secondary to the service 
connected right hand and wrist disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.


FINDINGS OF FACT

1. The veteran's right hand and wrist disability is currently 
manifested by numbness, decreased sensation of the thumb, 
decreased range of motion, and decreased handgrip of the 
right hand.

2. The veteran has not provided competent medical evidence 
that carpal tunnel syndrome of the left wrist was caused 
or permanently increased in severity due to the service-
connected right hand/wrist disability.


CONCLUSIONS OF LAW

1. An increased schedular rating for postoperative chronic 
synovitis of the right thumb and wrist and damaged 
superficial branch of the major radial nerve is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215, 
8516, 5216-5223; 4.124a, Diagnostic Codes 8514, 8515, 
(1998).

2. The claim of service connection for carpal tunnel syndrome 
of the left wrist is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth above, the veteran is seeking an increased 
rating for postoperative chronic synovitis of the right thumb 
and wrist and damaged superficial branch of the major radial 
nerve as well as service connection for carpal tunnel 
syndrome of the left wrist.  In the interest of clarity, the 
Board will separately discuss the relevant law and VA 
regulations, factual background and analysis of each issue on 
appeal.

Entitlement to increased rating 

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38  U.S.C.A. § 5107(a).

Relevant law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  VA must consider all regulations which are 
potentially applicable based upon the evidence and issues of 
record, whether or not the veteran raised them.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Each disability must be 
viewed in relation to its history, with an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.

Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1998).

An evaluation of the veteran's disability must consider 
impairment of the veteran's ability to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional impairment of a joint due to pain, 
weakness, excess fatigability, incoordination, restriction of 
movement, or instability, may result in disability even 
though the diagnostic code under which the veteran is rated 
does not specifically contemplate all of these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (1998).

A claim may only be denied on its merits if a preponderance 
of the evidence is against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996).  Under the benefit of the doubt 
doctrine, the veteran's claim must prevail when the evidence 
is in relative equipoise.  Hence, when the record contains an 
approximate balance of evidence both for and against the 
claim, the claim must be granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's right hand and wrist disability is currently 
rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8514 
(1998).  The current 30 percent evaluation is appropriate 
where moderate incomplete paralysis of the radial nerve is 
demonstrated.  A 50 percent evaluation requires severe, but 
incomplete paralysis of the radial nerve.  A 60 percent 
evaluation requires complete paralysis of the radial nerve, 
including such symptoms as drop of hand and fingers, wrist 
and fingers perpetually flexed, the thumb adducted falling 
within the line of the outer border of the index finger; 
cannot extend hand at wrist, extend proximal phalanges of 
fingers, extend thumb, or make lateral movement of wrist; 
supination of hand, extension and flexion of elbow weakened, 
the loss of synergic motion of extensors impairs the hand 
grip seriously.  38 C.F.R. Part 4, Diagnostic Code 8514 
(1998).

Factual background

The veteran filed a claim for an increased rating for her 
right hand/wrist disability in March 1994.  

Private medical reports dated from March 1993 through May 
1995 are associated with the claims file.  A March 1993 
examiner indicated that the veteran appeared to have the 
possibility of reflex sympathetic dystrophy.  There was also 
a question of radial nerve involvement and/or entrapment.  
Nerve conduction studies of the right upper extremity 
performed in April 1993 were normal.  A private medical 
record dated in June 1993 reflects that the veteran underwent 
several surgeries since her 1978 injury.  She reported some 
improvement of symptoms, but continued to note pain in the 
wrist area which was accompanied by pins and needles 
sensation as well as pain to the touch.  Weather changes and 
increased exercise affected her symptoms and caused her hand 
to feel cold, turn bluish and appear mottled.  She reported 
some fourth and fifth digit numbness and pain in her wrist.  
A scan showed decreased perfusion in the right hand and 
wrist, but was normal with delayed images.  On physical 
examination, the veteran had some increased pain on light 
touch.  Her hand was warm and did not appear blue.  Sensation 
was intact and grip strength was equal bilaterally.  She had 
decreased extension of her right hand.  The assessment was 
possible reflex sympathetic dystrophy of the radial and ulnar 
distribution.  In March 1994, she was diagnosed with 
dependent edema, post-surgical syndrome and mild carpal 
tunnel syndrome.  A June 1994 report which outlined the 
veteran's permanent limitations of the right upper extremity 
is of record.

A VA examination was conducted in October 1994.  The veteran 
reported chronic pain in the right hand and wrist.  She also 
complained of chronic swelling.  On physical examination, 
range of motion was full in the wrist and in all fingers and 
the thumb.  The examiner reported adequate strength, 
function, grip, and movement of the fingers.  However, the 
grip strength in the right hand was less that that of the 
left.  Intrinsic atrophy was noted.  X-rays taken in August 
1994 were normal.  The diagnosis was chronic pain syndrome, 
status post surgeries to the hand and wrist.

Treatise evidence regarding tendinitis and tenosynovitis from 
Merck Manual and muscles and fasciae of the hand from Gray's 
Anatomy have been associated with the claims folder.  

A private medical report dated in September 1996 reflects 
that the veteran had full strength in the upper extremities.  
No obvious atrophy was noted.  There was diminished pinprick 
in all five digits.  Chronic pain was noted.  The veteran 
reported that her hand was numb and not hypersensitive to 
touch.  The examiner specifically indicated that there was no 
evidence of reflex sympathetic dystrophy.  The examiner 
recommended chronic pain management.

The veteran underwent a VA examination conducted in November 
1996.  It was noted that the veteran was right hand dominant.  
The veteran reported wrist and hand pain with numbness and 
weakness.  Wrist motion was normal and equal.  Pain on 
movement was noted.  The right wrist also was generally 
tender.  No swelling was noted.  The examiner noted positive 
carpal tunnel syndrome.  Full extension of the hand without 
pain or tenderness was noted.  Sensation was normal, except 
dorsally at the thumb.  There was no evidence of sympathetic 
dystrophy.  X-rays of the wrist showed some mild early 
changes of degenerative arthritis and the presence of some 
small osteophytes.  The pertinent diagnosis was chronic 
synovitis, and bothersome scarring of the right wrist with 
early degenerative arthritis and numbness due to surgical 
damage to the radial nerve.  Carpal tunnel syndrome was also 
present.  Right hand pain was attributed to the right wrist 
diagnoses.  Right hand numbness was diagnosed as a radial 
nerve injury.

The veteran underwent a VA examination in November 1998.  The 
veteran reported pain over the forearm which radiated into 
the thumb and over the lateral side of the arm which radiated 
into the small finger and ulnar aspect of  the arm.  She also 
reported numbness and tingling, decreased sensation over the 
right thumb, weakness, incoordination and fatigability.  She 
indicated that she often dropped things and that her right 
hand was cold.  She reported that she was right-hand 
dominant.  The veteran denied any problems related to her 
scars.  Physical examination showed a tenderness over the 
medial and lateral wrist on palpation.  Range of motion was 
as follows:  flexion to 45 degrees; extension to 60 degrees; 
and pronation and supination to 90 degrees.  Normal wrist 
joint motion includes a range of motion from 70 degrees of 
dorsiflexion (extension) to 80 degrees of palmar flexion.  38 
C.F.R. § 4.71 (1998), Plate I.  There was a normal cascade of 
the fingers in a resting position.  There was mild swelling 
of the right wrist and hand.  No muscle atrophy was noted.  
Sensation and grip strength was decreased in the right hand.  
Tenderness was noted.  X-rays, bone scans and electromyograph 
studies were noted to be normal.  The relevant diagnoses were 
status post tenosynovitis and chronic synovitis of the right 
thumb and right wrist.  The examiner indicated that when the 
veteran's pain was most severe, her range of motion was 
decreased by 100 percent.  

Analysis

As stated above, the veteran's right hand/wrist disability is 
rated under code 8514.  The current 30 percent evaluation is 
appropriate where moderate incomplete paralysis of the radial 
nerve is demonstrated.  A 50 percent rating is not warranted 
unless severe incomplete paralysis of the radial nerve is 
present.  

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (1998).  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

After an evaluation of all evidence of record, the Board 
finds that the evidence does not support a finding of severe 
but incomplete paralysis.  The veteran has substantial range 
of motion.  At the most recent VA examination dated in 
November 1998, flexion was to 45/80 degrees and extension was 
to 60/70 degrees.  Pronation and supination were to 90 
degrees.  See also 38 C.F.R. § 4.71 (1998), Plate I.  The 
veteran reported sensory symptoms which included numbness, 
decreased sensation of the thumb and decreased grip strength.  
However, no muscle atrophy was noted.  In addition, there was 
a normal cascade of the fingers in the resting position and 
no obvious deformity was observable on physical examination.  
The veteran's senses in the hand/wrist were decreased, but 
present.  The range of motion of the veteran's hand, lack of 
atrophy and diminished but existent sensations indicate that 
the veteran's disability, while limiting, is not severe.  
Therefore, an increased rating pursuant to Diagnostic Code 
8514 is not warranted.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Board has considered entitlement to an increased rating 
under other potentially applicable rating codes, but these do 
not provide a basis for an increased rating.  The highest 
rating for limitation of motion of the wrist is 10 percent, 
and ankylosis of the wrist or fingers has not been 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 
5215, 5216-5223 (1998).  In addition, the veteran's 
symptomatology does not more nearly resemble that of the next 
highest evaluation under any of the applicable rating codes.  
38 C.F.R. § 4.7.

The question remains whether the veteran is entitled to a 
separate compensable rating for limitation of motion of the 
wrist in addition to the rating for partial paralysis.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has held that different 
problems resulting from a single injury may warrant separate 
ratings when none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  The evaluation of the same disability 
under various diagnoses (pyramiding) is to be avoided 
pursuant to 38 C.F.R. § 4.14.

The Board notes that a 30 percent rating under Diagnostic 
Code 8514 for moderate radial nerve paralysis contemplates 
limitation of function of the wrist.  Limitation of wrist 
motion is specifically mentioned as a manifestation of radial 
nerve dysfunction.  Therefore, this rating may not be 
combined with a separate rating for limitation of motion.  

Furthermore, the Board finds that the veteran is not entitled 
to a rating in excess of 30 percent under the provisions set 
forth in DeLuca.  As set forth above, application of DeLuca 
and 38 C.F.R. §§ 4.10, 4.40, 4.45 pertain to musculoskeletal 
disabilities.  While the most recent examiner commented that 
the veteran's motion was limited by 100 percent when severely 
painful, the applicable Diagnostic Code would be 5215 which 
provides a maximum rating of 10 percent for limitation of 
motion of the wrist.  However, in such an instance, where the 
appellant is already receiving the maximum disability rating 
for limitation of motion, consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  
Moreover, even if DeLuca were applicable to a rating under 
Diagnostic Code 5215, the rating would still not be in excess 
of the 30 percent already in effect.  The anti-pyramiding 
provisions also preclude an additional rating for arthritis 
or synovitis.

Summary

When all the evidence is assembled, the Secretary, is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating; thus the claim is denied.

Service connection of carpal tunnel syndrome of the left 
wrist

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Pertinent background

In this case, service medical records are negative for 
complaints or treatment of a left wrist disability.  

A December 1992 report from Mark R. G., M.D., reflects that 
the veteran had complaints of pain in the left wrist region.  
She had subjective complaints of paresthesia and pain on 
movement which was not substantiated by objective 
neurological deficits.  The diagnosis was soft tissue 
inflammatory process.  Carpal tunnel release was not 
recommended.

In a private medical report dated in March 1994, the veteran 
was diagnosed with DeQuervaine's tenosynovitis of the left 
upper extremity, secondary to overuse.

At the October 1994 VA examination, the veteran complained of 
problems with both hands and wrists.  She reported numbness 
and pain in the left hand, principally at night.  She 
indicated that she was using a removable plastic wrist splint 
provided by a private facility for treatment of the left 
upper extremity.  The pertinent diagnosis was probable carpal 
tunnel syndrome of the left wrist.  The examiner noted that 
the veteran's left wrist disability was in no way related to 
the service-connected right hand/wrist disability.

In March 1995, the veteran was again seen by a private 
medical care provider.  Carpal tunnel syndrome of the left 
upper extremity was suspected, however tests to confirm this 
diagnosis were not performed.  The diagnosis was 
DeQuervaine's tenosynovitis.  

As noted above, treatise evidence regarding tendinitis and 
tenosynovitis from Merck Manual and muscles and fasciae of 
the hand from Gray's Anatomy have been associated with the 
claims folder.

At the VA examination in November 1996, the veteran reported 
moderate pain of the left extremity with numbness and 
weakness in the hand.  Carpal tunnel symptoms were moderately 
positive at the left wrist.  No diagnosis as to the left 
upper extremity was rendered.

At the VA examination in November 1998, the examiner noted 
that the veteran had a positive Phalen's test bilaterally.  
However, he opined that it was doubtful that she had carpal 
tunnel syndrome and that there was no clinical evidence of 
carpal tunnel syndrome at the time of the examination.

Analysis

The veteran does not claim and the record does not show that 
a left wrist disability was incurred or aggravated in 
service.  She contends that she has carpal tunnel syndrome of 
the left wrist which resulted from overuse, secondary to her 
service connected right hand/wrist disability.
Based upon the evidence of record, the Board finds that the 
veteran has not provided competent evidence that her alleged 
carpal tunnel syndrome of the left wrist is proximately due 
to her service-connected right hand/wrist disorder.  

As set forth above, in order for a claim to be well-grounded, 
there must be 1) competent evidence of a current disability 
(a medical diagnosis); 2) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
of 3) a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

There is no current diagnosis of carpal tunnel syndrome.  
Therefore, the first prong of the Caluza test which requires 
competent evidence of a current disability has not been met.  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  In 
this respect, the veteran's claim fails.  As stated above, 
there is no definitive diagnosis of carpal tunnel syndrome of 
the left extremity.  There have been several references to 
"probable" or "suspected" carpal tunnel syndrome, however, 
the Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  The most recent VA 
examiner reported that there was no clinical evidence of 
carpal tunnel syndrome at the time of the November 1998 VA 
examination.

Furthermore, there is no evidence of a link between any 
disability of the left upper extremity and the service 
connected disability.  The only medical etiological opinion 
of record is that provided by Jean M. W., M.D., in a March 
1994 wherein Dr. W. opined that the veteran had DeQuervaine's 
tenosynovitis on the left, secondary to overuse.  There is no 
medical evidence of record to indicate that the left upper 
extremity disability was caused by the service connected 
right upper extremity disability.  As a result, the nexus 
between the service connected disability and the secondary 
disability is missing.

The veteran has indicated that she has carpal tunnel syndrome 
on the left and that there is a causal relationship between 
the left carpal tunnel syndrome and the right hand/wrist 
disorder.  While the veteran is competent to testify as to 
symptoms she experiences, she is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Consequently, the Board concludes that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection.  38 U.S.C.A. § 5107(a).  

The Board notes the presence of treatise evidence in the 
claims file.  While it may be argued that the medical 
literature is supportive of the claim for service connection 
for the secondary disability, the Board finds that such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality as required for a well-grounded claim.  
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In summary, there is no diagnosis of carpal tunnel syndrome 
on the left, the disability for which service connection is 
being sought, nor is there medical evidence of a link between 
the alleged disability and and the service connected 
disability.  Therefore, the first and third Caluza prongs 
have not been satisfied, and the veteran's claim for service 
connection for carpal tunnel syndrome on the left is not 
well-grounded.  The claim of entitlement to service 
connection for a carpal tunnel syndrome on the left is 
therefore denied.

Additional Matters

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well-grounded rather than whether she is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well-
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise a 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of her claim, 
and what evidence would be necessary to make the claim well 
grounded.  Specifically, medical evidence of a current 
diagnosis of carpal tunnel syndrome on the left and medical 
evidence of a nexus between the diagnosed carpal tunnel 
syndrome and the service connected right upper extremity 
disability is necessary to well-ground the claim.



ORDER

Entitlement to a rating in excess of 30 percent for 
postoperative chronic synovitis of the right thumb and wrist 
and damaged superficial branch of the major radial nerve is 
denied.

Entitlement to service connection for a carpal tunnel 
syndrome of the left wrist, secondary to a service-connected 
right hand/wrist disability, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

